Citation Nr: 0015699	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the
Philippines



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse.


REPRESENTATION

Appellant represented by:	Gonzalo B. Callanta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran.


FINDINGS OF FACT

1.  The credible and persuasive evidence does not show that 
the veteran is deceased.  

2.  The credible and persuasive evidence does not show that 
the appellant and the veteran were married.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse, for the purposes of VA benefits.  38 
U.S.C.A. § 101(3) (West 1991), (as amended at Public Law 
(Pub.L.) 87-674, 76 Stat. 558 (September 19, 1962); Pub. L. 
101-508, § 8004, 104 Stat. 1388-343 (Nov. 5, 1990); and Pub. 
L. 102-568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992)); 38 
C.F.R. §§ 3.1(j), 3.50(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant claimed entitlement to VA death compensation 
benefits for herself in June 1997.  At that time she reported 
having been married to the veteran on August 1, 1944 in 
Borongan, Samar.  She reported that the veteran died on 
September [redacted], 1995.  

In support of her claim, the appellant submitted the 
following:

In a joint affidavit dated in January 1998, I.A., and J.A. 
reported that the appellant and the veteran were lawfully 
married as husband and wife by a judge on August 1, 1944 in 
their presence.  They also reported that they knew that the 
veteran was living in the United States, having retired from 
the U.S. Navy.

In her affidavit dated in January 1998, the appellant related 
that there was a discrepancy in the veteran's first name.  
She reported that the veteran's first name was recorded 
differently when he entered the Unites States Navy.  She 
reported that although the first names are different in the 
records of the Philippine Army and the United States Navy, 
they refer to one and the same person--the veteran.  She 
contended that this discrepancy could explain the fact that 
the veteran's service prior to 1953 was not verified.

The National Statistics Office, Manila, Office of the Civil 
Registrar General, certified that there was no public record 
of the appellant's marriage to L.H., and that all records of 
marriage for the period from 1932 to 1945 had been destroyed 
in warfare.

In August 1998, a field investigation was conducted.  The 
appellant was interviewed.  During her interview, she 
reported that she married the veteran in August 1944.  She 
reported that she and the veteran were married by a judge in 
the presence of several witnesses.  She reported that she 
could not produce a marriage contract.  She reported that she 
and the veteran lived together as husband and wife until 
1945, when he was assigned to another duty station.

She reported that following the veteran's reassignment, she 
communicated with him once, by letter.  She reported that she 
met with the veteran in 1948 or 1949 but did not discuss 
living together as husband and wife.  After their meeting, 
they separated without further communication of one another's 
whereabouts.  She reported that following the 1948 or 1949 
visit she did not see the veteran again.  She also reported 
that while separated from the veteran she married M.D. in 
1949, which resulted in the birth of two children.  She 
reported that in 1956, M.D. abandoned her and she did not 
know his whereabouts.  She reported that she had no proof of 
her marriage to M.D.  She reported that her information that 
the veteran was deceased was based on her dream and not 
concrete evidence.  

In a joint affidavit dated in November 1998, I.G., and R.I., 
reported that during the war years it was public knowledge 
that the appellant and the veteran were married in a civil 
ceremony and prior to the ceremony, they lived together as 
husband and wife.  

The appellant was accorded a personal hearing in January 
1999.  She testified that the veteran abandoned, but never 
divorced her.  She testified that while married to the 
veteran, she later married another person and gave birth to 
two children.  

A computer generated document from the Social Security 
Administration dated in May 1999, shows that the veteran was 
alive and residing in the United States.


Pertinent Law and Regulations 

As in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established basic eligibility.  In 
this regard, it is initially noted that one claiming 
entitlement as the surviving spouse of a veteran has the 
burden to come forward with preponderating evidence of a 
valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

A claimed surviving spouse who fails to submit appropriate 
evidence never attains the status of claimant and if the 
appropriate evidence is not submitted, the claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, therefore, must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Sandoval v. Brown, 7 Vet. App. 7 (1994).

VA regulations define a surviving spouse as follows:

Except as provided in Sec. 3.52, 
``surviving  spouse'' means a person of 
the opposite sex whose marriage to the  
veteran meets the requirements of Sec. 
3.1(j) and who was the spouse of  the 
veteran at the time of the veteran's 
death and: (1) Who lived with the veteran 
continuously from the date of  marriage 
to the date of the veteran's death except 
where there was a  separation which was 
due to the misconduct of, or procured by, 
the  veteran without the fault of the 
spouse; and (2) Except as provided in 
Sec. 3.55, has not remarried or has not  
since the death of the veteran and after 
September 19, 1962, lived with  another 
person of the opposite sex and held 
himself or herself out  openly to the 
public to be the spouse of such other 
person.

38 C.F.R. § 3.50 (1999).

The types of evidence necessary to prove marriage, death and 
dependency for  VA purposes are set forth as follows:

(a)(1) Except as provided in paragraph 
(a)(2) of this section, VA  will accept, 
for the purpose of determining 
entitlement to benefits  under laws 
administered by VA, the written statement 
of a claimant as  proof of marriage, 
dissolution of a marriage, birth of a 
child, or death  of a dependent, provided 
that the statement contains: the date 
(month  and year) and place of the event; 
the full name and relationship of the  
other person to the claimant; and, where 
the claimant's dependent child  does not 
reside with the claimant, the name and 
address of the person  who has custody of 
the child. In addition, a claimant must 
provide the  social security number of 
any dependent on whose behalf he or she 
is  seeking benefits.

(2) VA shall require the types of 
evidence indicated in Secs. 3.205  
through 3.211 where: the claimant does 
not reside within a state; the  
claimant's statement on its face raises a 
question of its validity; the  claimant's 
statement conflicts with other evidence 
of record; or, there  is a reasonable 
indication, in the claimant's statement 
or otherwise, of  fraud or 
misrepresentation of the relationship in 
question. 

38 C.F.R. § 3.204 (1999)

The evidence required to establish death is set forth in 38 
C.F.R. § 3.211:

Death should be established by one of the 
following types of evidence:

(a)(1) A copy of the public record of the 
State or community where  death occurred. 
(2) A copy of a coroner's report of death 
or a verdict of a  coroner's jury of the 
State or community where death occurred, 
provided  such report or verdict properly 
identified the deceased. (b) Where death 
occurs in a hospital or institution under 
the  control of the United States 
Government: (1) A death certificate 
signed by a medical officer; or (2) A 
clinical summary or other report showing 
fact and date of  death signed by a 
medical officer. (c) An official report 
of death of a member of a uniformed 
service  from the Secretary of the 
department concerned where death occurs 
while  deceased was on the retired list, 
in an inactive duty status, or in the  
active service. (d) Where death occurs 
abroad: (1) A United States consular 
report of death bearing the signature  
and seal of the United States consul; or 
(2) A copy of the public record of death 
authenticated (see  Sec. 3.202(b)(4) for 
exception) by the United States consul or 
other  agency of the State Department; or 
(3) An official report of death from the 
head of the department  concerned, where 
the deceased person was, at the time of 
death, a  civilian employee of such 
department. (e) If the foregoing evidence 
cannot be furnished, the reason must  be 
stated. The fact of death may then be 
established by the affidavits  of persons 
who have personal knowledge of the fact 
of death, have viewed  the body of the 
deceased, know it to be the body of the 
person whose  death is being established, 
setting forth all the facts and  
circumstances concerning the death, 
place, date, time, and cause  thereof. 
(f) If proof of death, as defined in 
paragraphs (a) through (e) of  this 
section cannot be furnished, a finding of 
fact of death, where  death is otherwise 
shown by competent evidence, may be made 
by an  official authorized to approve 
such findings. Where it is indicated that  
the veteran died under circumstances 
which precluded recovery or  
identification of the body, the fact of 
death should be established by  the best 
evidence, which from the nature of the 
case must be supposed to  exist. (g) In 
the absence of evidence to the contrary, 
a finding of fact of  death made by 
another Federal agency will be accepted 
for the purposes  of paragraph (f) of 
this section. 

38 C.F.R. § 3.211 (1999).

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); Sanders v. Brown, 6 Vet. App. 
17 (1993); 38 C.F.R. § 3.1(j) (1999).  Philippine law does 
not recognize common law marriage.  See Dedicatoria v. Brown, 
8 Vet. App. 441, 443 (1995), Badua v. Brown, 5 Vet. App. 472, 
474 (1993); see also Republic Act No. 386, Title III, Ch. 1, 
Laws of the Philippines (1949).

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  For example, a copy or abstract of the public 
record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record will prove a 
marriage.  Id.  The affidavit of two or more witnesses to the 
marriage may be accepted, in the absence of evidence to the 
contrary as satisfactory proof of marriage.  38 C.F.R. 
§ 3.205(a),(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).


Analysis

In the case at hand, the RO denied the appellant's claim of 
basic entitlement to death pension benefits for two separate 
reasons.  First, the evidence failed to establish a valid 
marriage between the appellant and the veteran.  Secondly, 
the evidence failed to establish the death of the veteran.  

The appellant asserts that she and the veteran were married 
in 1944 and the veteran abandoned her in 1945 when he entered 
military.  In this regard, the Board notes that in there is 
no evidence that the service department has not certified 
that the veteran had active service prior to December 1953.  
In any event, whether the veteran had service prior to 1953, 
is not determinative of whether the appellant qualifies as 
his surviving spouse.

In a May 1973 application for VA benefits, the veteran 
reported that he had been married only once, to E.G. on 
February 1956, in San Diego, California.  The marriage 
resulted in the birth of four children.  The service medical 
records show E.G. as the veteran's spouse.

The evidence that the appellant and veteran entered into a 
civil or religious ceremonious marriage consists of the 
affidavit supplied by two witnesses, and the appellant's 
statements and testimony.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  However, in this case there is conflicting 
information.  The veteran has indicated that he was never 
married to the appellant, and the appellant has produced no 
record evidence of their marriage.  Further, it appears that 
she believed that she was not married to the veteran inasmuch 
as she has reported that she entered into a subsequent 
marriage with another man and had two children by him.

Perhaps more significant than the lack of adequate records of 
her marriage to the veteran, and the undisputed evidence that 
the appellant and the veteran have not continually cohabited; 
is the overwhelming evidence that the veteran is not 
deceased.

The computer printout dated and received by the RO in May 
1999 shows that the veteran was alive and residing in the 
United States.  This same information was reported by the 
affiants in their January 1998 affidavit.  Moreover, the 
appellant, admitted that she "only dreamed that the veteran 
had already died."  Further, the appellant has not supplied 
any adequate evidence of the veteran's death as outlined in 
38 C.F.R. § 3.211.

Since the record shows that the veteran is currently alive, 
the appellant cannot qualify as his surviving spouse.  The 
Board cannot find that she was married to him at the time of 
his death, since that event has not yet occurred.

While the Board acknowledges the appellant's contentions that 
she and the veteran entered into a valid marriage in August 
1944, the fact that the death of the veteran has not been 
established negates a finding that the appellant could be 
recognized as a surviving spouse.  

As such, the evidence is against the appellant's claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran and the claim must be denied.  38 U.S.C.A. §§ 101(3), 
5107, 7104(c); Aguilar, 2 Vet. App. 21; 38 C.F.R. §§ 3.50.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



_____________________________
Mark D. Hindin
Member, Board of Veterans' Appeals



 
 

